Citation Nr: 1401303	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service connected knee or back disabilities.   




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1970 and from January 1975 to August 1975.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in January 2012, and pursuant to development requested therein, a September 2012 rating decision granted the Veteran's claim for a total disability rating for compensation based on individual unemployability, one of two claims remanded by the Board in January 2012.  As such, the only issue remaining on appeal is as listed on the title page.    

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of that file reveals an October 2013 brief submitted by the Veteran's representative, a copy of which has been added to the paper claims file, and additional VA clinical records dated through September 2012 not physically of record that are documented to have been considered by the RO in a February 2013 supplemental statement of the case (SSOC).    

In his October 2013 brief, the Veteran's representative raised the issue of entitlement to service connection for a psychiatric disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in the adjudication of the remaining claim on appeal, given argument presented by the Veteran's representative in October 2013 in light of the evidence of record as discussed herein, the case must be remanded again to ensure that the duty to assist has been fulfilled with respect to this claim.  

Pursuant to the instructions of the January 2012 remand, the Veteran was afforded a VA examination in February 2012, with an opinion completed in December 2012, addressing the question of whether the Veteran has a current disability due to a foot disorder, to include plantar fasciitis and/or achilles tendonitis, that is etiologically related to his service connected knee or back disabilities.  The conclusion by the physician in this regard, which was documented to have included a review of the claims file, was that it was less likely than not that the Veteran had a foot disability that was proximately due to or the result of his service connected knee or back disabilities.  The rationale for this conclusion was that neither achilles tendonitis or  plantar fasciitis was said by the physician to have been found to be associated with gait changes in the medical literature; a such, this physician found it "unlikely [that] this [V]eteran's foot conditions are due to any knee or back disability based on my understanding of these conditions and available medical literature."   

The Veteran's representative in his October 2013 brief found fault with the above rationale, to include the fact that there was no citation to the medical literature relied upon by the physician, and argued that all of the available medical literature [in particular, such that does link plantar fasciitis to biomechanical causes] was not "available" to the physician who rendered the December 2012 opinion.  Attached to this brief was medical literature linking plantar fasciitis to biomechanical/altered gait causes.  

Given the argument and medical literature set forth above, the Board finds that the opinion rendered in December 2012 is inadequate.  Thus, an addendum opinion from, if possible, the physician who rendered the December 2012 VA opinion is necessary to address the argument and evidence presented by the Veteran's representative.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The physician will also be requested to specifically document consideration of an August 2012 opinion by a private physician finding that the Veteran's current plantar fasciitis and/or achilles tendonitis were the result of an altered gait pattern and that current foot disability has been aggravated by service connected knee and low back disability.   

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the foot disability for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  After completing the above, undertake any further development warranted by the record.  Then the RO should obtain an addendum opinion from, if possible, the VA physician who completed the December 2012 opinion.  The physician is asked to review the pertinent evidence, to include the medical literature submitted by the Veteran's representative in October 2013 and the August 2012 opinion by the private physician referenced herein, as well as the Veteran's lay assertions.  

Based on the record review and prior examination results, the physician is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed bilateral foot condition, to include plantar fasciitis and/or Achilles tendonitis, is caused or aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), the Veteran's service-connected right knee disability, left knee disability, and/or low back disability.  In making this determination, the physician is asked to distinguish the issue of (a) causation from (b) aggravation.  
The physician is also specifically asked to address whether the Veteran's altered gait mechanics attributed to service-connected knee and low back disabilities have caused or aggravated his foot disability/disabilities.  If the opinion is to the effect that the service-connected disability did not cause, but aggravated, a foot disability, the physician should identify, to the extent possible, the degree of foot disability that is due to such aggravation.

The physician should prepare a printed (typewritten) report setting forth the opinions and provide a complete rationale for all opinions and conclusions reached.  It is imperative that the physician offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  If the opinion remains negative to the Veteran, the physician should specifically set forth the reasons for not finding the positive evidence represented by the medical literature submitted by the Veteran's representative in October 2013 and the August 2012 opinion by the private physician to be insufficient to grant the claim.      

3.  Upon completion of the above, the RO should readjudicate the claim remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

